 

Exhibit 10.1

 

VOTING AGREEMENT

 

This Amended and Restated Voting Agreement (this “Agreement”), dated as of
November 14, 2020, is made by and among Simon Property Group, Inc., a Delaware
corporation (the “Parent”), and each of the Persons listed on Exhibit A hereto
(each, a “Holder” and, collectively, the “Holders”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Merger Agreement (as defined below).

 

WHEREAS, the Parties entered into that certain Voting Agreement (the “Original
Voting Agreement”), dated as of February 9, 2020;

 

WHEREAS, the Parties desire to amend and restate the Original Voting Agreement
in its entirety on the terms and subject to the conditions set forth in this
Agreement;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Silver Merger Sub 1, LLC, a Delaware limited liability company (“Silver Merger
Sub 1”), Silver Merger Sub 2, LLC, a Delaware limited liability company (“Silver
Merger Sub 2”), Simon Property Group, L.P., a Delaware limited partnership
(“Silver OP”), Taubman Centers, Inc., a Michigan corporation (“Titanium”), and
The Taubman Realty Group Limited Partnership, a Delaware limited partnership
(“Titanium OP”), have entered into an Amended and Restated Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), which, among other
things, provides for the merger of Silver Merger Sub 2 with and into Titanium
OP, with Titanium OP continuing as the surviving entity (the “Partnership
Merger”), as well as for the merger of Titanium with and into Silver Merger Sub
1, with Silver Merger Sub 1 continuing as the surviving entity (the “Merger”),
in each case, upon the terms and subject to the conditions set forth in the
Merger Agreement;

 

WHEREAS, as of the date hereof, each Holder is the beneficial owner and/or
record holder of the shares of Titanium Common Stock and/or Titanium Series B
Preferred Stock set forth opposite such Holder’s name on Exhibit A hereto
(together with any additional shares of Titanium Common Stock or Titanium
Series B Preferred Stock owned (record or beneficial) or acquired after the date
hereof by any Holder, the “Subject Shares”);

 

WHEREAS, as of the date hereof, each Holder is the beneficial owner and/or
record holder of the Titanium OP Units set forth opposite such Holder’s name on
Exhibit A hereto (together with any additional Titanium OP Units owned (record
or beneficial) or acquired by any Holder after the date hereof, the “Subject OP
Units” and, together with the Subject Shares, the “Subject Interests”); and

 

WHEREAS, as a condition to Parent’s willingness to enter into the Merger
Agreement, and in consideration for Parent, Silver Merger Sub 1 and Silver
Merger Sub 2 to enter into the Merger Agreement, Parent has required that the
Holders agree, and the Holders have agreed, to enter into this Agreement,
regarding their respective Subject Interests.

 

NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 





 

 

Section 1.         Voting Agreement.

 

1.1          Titanium Shareholders Meeting. Each Holder hereby irrevocably and
unconditionally agrees that, from the date of this Agreement until the earlier
of (i) the Closing and (ii) the date of the termination of this Agreement in
accordance with Section 10 (the “Voting Period”) at any meeting of the Titanium
Shareholders (“Titanium Shareholders Meeting”), however called, and at every
adjournment or postponement thereof, or in any action by written consent of the
shareholders of Titanium, each Holder shall, or shall cause the holder of record
of such Holder’s Subject Interests on any applicable record date to, in each
case to the fullest extent that the Subject Interests are entitled to vote
thereon or consent thereto, appear (in person or by proxy) at such Titanium
Shareholders Meeting (or any adjournment or postponement thereof), and cause all
of the Subject Shares to be counted as present thereat for purposes of
calculating a quorum and shall vote (or cause to be voted) all the Subject
Shares:

 

(a)            in favor of or, if any action is to be taken by written consent
in lieu of a Titanium Shareholders Meeting, deliver to Titanium a duly executed
affirmative written consent in favor of (to the extent applicable), (i) the
approval and adoption of the Merger Agreement and the Transactions (including
the Merger), and (ii) any other proposal in respect of which the vote or written
consent of Titanium’s stockholders is requested that could reasonably be
expected to facilitate the Transactions (including the Merger) (including any
proposal to adjourn, recess or postpone the Titanium Shareholders Meeting to
solicit additional proxies in favor of the approval and adoption of the Merger
Agreement and the Transactions if there are not sufficient votes to approve and
adopt the Merger Agreement and the Transactions on the date on which such
Titanium Shareholders Meeting is held); and

 

(b)            against, and not provide any written consent for, (i) the
adoption or approval of any Acquisition Proposal and (ii) any other proposal in
respect of which the vote or written consent or other approval of Titanium
Shareholders is requested that could reasonably be expected to impede,
materially interfere with, materially delay or prevent the consummation of the
Transactions (including the Merger).

 

1.2          Consent of Partners of Titanium OP. Each Holder hereby irrevocably
and unconditionally agrees that, during the Voting Period, at any meeting of the
partners of Titanium OP, however called, and at every adjournment or
postponement thereof, or in any action by written consent of the partners of
Titanium OP, each Holder shall vote (or cause to be voted) all the Subject OP
Units:

 

(a)            in favor of (i) the approval and adoption of the Merger Agreement
and the Transactions (including the Partnership Merger, the LLC Conversion and
the appointment of Surviving Titanium as Managing General Partner of Surviving
Titanium following the Merger and any amendments to the Titanium OP Agreement
that may be necessary to permit the consummation of the Merger or the LLC
Conversion in accordance with the Merger Agreement (such actions, the “OP
Modifications”)) and (ii) any other proposal or action in respect of which the
vote or written consent of holders of Titanium OP’s Units (or any subset
thereof) is requested that could reasonably be expected to facilitate the
consummation of the Transactions (including the Partnership Merger, the LLC
Conversion and the OP Modifications); and

 



- 2 -

 

 

(b)            against (i) any Acquisition Proposal and (ii) any other proposal
or action in respect of which the vote, consent or other approval of the
partners of Titanium OP is requested that could reasonably be expected to
impede, materially interfere with, materially delay or prevent the consummation
of the Transactions (including the Partnership Merger, the LLC Conversion and
the OP Modifications).

 

1.3           Other Voting . Each Holder shall vote in its sole discretion on
all issues other than those specified in Section 1.1 and Section 1.2.

 

1.4           No Limitations on Actions. Notwithstanding anything to the
contrary herein, Parent expressly acknowledges that each Holder is entering into
this Agreement solely in its capacity as the beneficial owner and/or record
holder of their respective Subject Interests and this Agreement shall not limit
or otherwise affect the actions or fiduciary duties of any Holder, or any
affiliate, partner, trustee, beneficiary, settlor, employee or designee of any
Holder or any of its affiliates (collectively, the “Holder Affiliates”) in its
capacity, if applicable, as a member of the Titanium Board or any committee
thereof, and Parent shall not, directly or indirectly, assert any claim that any
action taken by any Holder or any of the Holder Affiliates solely in its
capacity as a member of the Titanium Board or any committee thereof or as a
managing or general partner of Titanium OP violates this Agreement. Each Holder
and Parent hereby further acknowledge and agree that this Agreement shall not be
deemed to create beneficial ownership (for any purpose, including as defined
herein, and including as defined in the Titanium Charter) rights of any Holder
over any Subject Interests beneficially owned by any other Holder, and each
Holder is entering into this Agreement solely with respect its own Subject
Interests.

 

Section 2.         Transfer of Interests.

 

2.1          Transfers. Each Holder covenants and agrees that, until the end of
the Voting Period, each Holder will not (a) subject to Section 2.2, directly or
indirectly sell, assign, transfer (including by merger or by operation of law),
encumber, pledge, grant a participation in, participate in any tender or
exchange offer, assign or otherwise dispose of, whether by liquidation,
dissolution, dividend, distribution or otherwise (“Transfer”), any Subject
Interests or the beneficial ownership thereof, (b) deposit any Subject Interests
into a voting trust or enter into a voting agreement or arrangement with respect
to any Subject Interests or the beneficial ownership thereof or grant or agree
to grant any proxy or power of attorney with respect thereto that is
inconsistent with this Agreement or (c) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect Transfer of
any Subject Interests or the beneficial ownership thereof, except, in each case
under clause (a), clause (b) and clause (c) of this sentence, to a Permitted
Transferee; provided, that, notwithstanding the foregoing, in no event shall a
Holder permit during the Voting Period any Transfer (as defined in the Titanium
Charter) that would result in the conversion of any shares of Titanium Series B
Preferred Stock into shares of Titanium Common Stock pursuant to
Section 2(c)(ii)(f) of the Titanium Charter; provided, further, that, and
notwithstanding anything herein to the contrary, nothing in this Agreement shall
restrict or limit any Holder exercising any rights under the Second Amended and
Restated Continuing Offer of Titanium, effective as of May 16, 2000. As used
herein, a “Permitted Transferee” shall mean a Person that before such action
proposed under Section 2.1(a), Section 2.1(b) or Section 2.1(c), is (i) a
Holder, (ii) a member of such Holder’s Immediate Family, (iii) a Family Trust
with respect to such Holder, (iv) an entity consisting of or owned entirely by
one or more of the foregoing persons, or (v) otherwise an affiliate of the
Holder who, in each case, upon such Transfer, becomes a party to this Agreement
(if not already a party to this Agreement) and agrees in writing, in form and
substance to the reasonable satisfaction of Parent, to be bound as a Holder
under this Agreement. A Permitted Transferee shall also mean a Person (1) to
whom Subject Interests are Transferred for estate planning purposes, (2) who is
a charitable institution to which Subject Interests are Transferred for
philanthropic purposes, (3) to whom Subject Interests are Transferred pursuant
to any trust or will of a Holder, or by the laws of intestate succession, (4) to
whom Subject Interests are Transferred pursuant to a qualified domestic
relations order or as required by a divorce settlement, or (5) to whom Subject
Interests are Transferred solely in connection with the payment of the exercise
price and/or the satisfaction of any tax withholding obligations arising from
the vesting of any restricted shares or other equity awards or the conversion of
any convertible securities, in each case of Titanium or Titanium OP; provided
that, upon such Transfer to a Permitted Transferee under clause (1) and clause
(2) of this sentence, such Person shall become a party to this Agreement (if not
already a party to this Agreement) and shall agree in writing, in form and
substance to the reasonable satisfaction of Parent, to be bound as a Holder
under this Agreement.

 



- 3 -

 

 

2.2          Permitted Transactions. Notwithstanding anything in this Agreement
to the contrary, each Holder or Permitted Transferee may enter into any
contract, option, swap or other agreement or arrangement, grant a participation
in, and pledge and encumber the Subject Interests thereunder, in connection with
any bona fide lending or hedging transaction or arrangement (a “Permitted
Transaction”); provided, that such Holder retains the right to vote or consent
to, or cause to be voted or consented to, all Subject Interests as provided in
Section 1 during the term of such Permitted Transaction or the Pledgee in such
Permitted Transaction assumes all obligations of such Holder or Permitted
Transferee hereunder (it being understood and agreed that, notwithstanding
anything herein to the contrary, nothing in this Agreement shall restrict any
Pledgee from exercising any remedies (including a foreclosure) with respect to
such Permitted Transaction, but only for so long as such Pledge assumes all
obligations of such Holder or Permitted Transferee hereunder in connection
therewith).

 

Section 3.         Representations and Warranties of the Holder. Each Holder
hereby represents, jointly and severally, as follows:

 

3.1           Organization. Each Holder is either (a) a natural person or (b) a
limited liability company, general or limited partnership or trust, duly formed,
validly existing and in good standing under the laws of its jurisdiction of
organization.

 

3.2          Subject Interests. Other than the Subject Interests, each Holder
does not hold or control any other equity interests possessing voting rights in
or with respect to Titanium or Titanium OP. Each Holder has, and will have
during the Voting Period, either sole or shared voting power (including the sole
right to control such vote as contemplated herein), power of disposition, power
to issue instructions with respect to the matters set forth in this Agreement
and power to agree to all of the matters applicable to the Holder set forth in
this Agreement, in each case, over all of the Subject Interests owned by the
Holder. Except as otherwise permitted by this Agreement, each Holder holds all
of its Subject Interests, free and clear of any and all claims, liens,
encumbrances or restrictions on the right to vote such Subject Interests, except
as may exist by reason of this Agreement or any applicable restrictions on
transfer under the Securities Act or any state securities law.

 



- 4 -

 

 

3.3          Authority Relative to this Agreement. Each Holder has all requisite
power and authority (in the case of each Holder that is not an individual) or
capacity (in the case of each Holder that is an individual) to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. With respect to each Holder that is not an
individual, the execution and delivery of this Agreement by such Holder and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate action on behalf of such Holder. This Agreement has
been duly and validly executed and delivered by each Holder and, assuming the
due authorization, execution and delivery hereof by Parent, constitutes a legal,
valid and binding obligation of each Holder, enforceable against each Holder in
accordance with its terms, except to the extent that enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

3.4          No Conflict. None of the execution, delivery or performance of this
Agreement by any Holder or any other transaction contemplated by this Agreement
will (with or without notice or lapse of time, or both), directly or indirectly,
conflict with or violate any applicable law or Order applicable to any Holder,
except as would not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of any Holder to perform its
obligations hereunder or to consummate the transactions contemplated hereby.
None of the execution, delivery or performance of this Agreement by any Holder
or any other transaction contemplated by this Agreement will (with or without
notice or lapse of time, or both), directly or indirectly, conflict with or
violate any provision of the charter, certificate of incorporation, articles of
association, by-laws, operating agreement or similar formation or governing
documents or instruments of any Holder. None of the execution, delivery or
performance of this Agreement by any Holder or any other transaction
contemplated by this Agreement will (with or without notice or lapse of time, or
both), directly or indirectly, result in any material breach of or constitute a
material default (or an event that with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any Contract or result in the
creation of an encumbrance on any of the Subject Interests, except as would not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of the Holder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 

Section 4.         Representations and Warranties of Parent. Parent hereby
represents and warrants as follows:

 

4.1          Organization. Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of Delaware.

 



- 5 -

 

 

4.2          Authority Relative to this Agreement. Parent has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Parent and
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate corporate action by Parent. This Agreement has been
duly and validly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by each of the Holders, constitutes a
legal, valid and binding obligation of Parent enforceable against Parent in
accordance with its terms, except to the extent that enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

4.3          No Conflict. None of the execution, delivery or performance of this
Agreement by Parent or any other transaction contemplated by this Agreement will
(with or without notice or lapse of time, or both), directly or indirectly,
conflict with or violate any applicable law or Order, except as would not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of Parent to perform its obligations hereunder or to
consummate the transactions contemplated hereby. None of the execution, delivery
or performance of this Agreement by Parent will (with or without notice or lapse
of time, or both), directly or indirectly, conflict with or violate any
provision of the Silver Charter, the Silver By-laws or the organizational or
governing documents of Silver Merger Sub 1, Silver Merger Sub 2 or any Parent
Subsidiary. None of the execution, delivery or performance of this Agreement by
Parent will (with or without notice or lapse of time, or both), directly or
indirectly, result in any material breach of or constitute a material default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any Contract or result in the creation of an encumbrance on any
of the Subject Interests, except as would not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of Parent to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

Section 5.         Termination and Release of Cash Tender Agreement and
Continuing Offer. Each Holder hereby releases Titanium, effective as of the
Partnership Effective Time, of all of its obligations under the Continuing Offer
and the Cash Tender Agreement, and acknowledges that such Holder and its
Affiliates shall, following the Partnership Merger Effective Time, have no
further rights thereunder. Further, effective as of the Partnership Merger
Effective Time, each Holder shall, shall cause its Affiliates to, and shall
cooperate with Titanium and Titanium OP in order to, cause the Cash Tender
Agreement to be terminated without any further obligation of Titanium or
Titanium OP or any consideration payable to the Holders or their Affiliates in
connection with such termination.

 

Section 6.         Sunvalley Management Agreements.

 

6.1          Subject to the occurrence of and effective as of immediately prior
to the Effective Time, each Holder agrees that it shall take all legally
permissible actions to cause Taubman Sunvalley Associates Limited Partnership
(“TSLAP”) and A.T. Sunvalley Associates Limited Partnership (“ATSALP”), as the
Non-Managing Partners of Sunvalley Associates (“SA”), under the Amended and
Restated Partnership Agreement of SA, dated as of May 14, 2002, as amended (the
“SA JV Agreement”), the sole Member of Sunvalley Shopping Center LLC (“SSC”), to
(a) consent to SSC’s execution and delivery of the proposed amendment, attached
as Annex V to Schedule 6.14(a) of the Merger Agreement, to that certain
Management Agreement by and between SSC and The Taubman Company LLC (“TTC”),
dated as of March 8, 1990, as amended, (b) to cause TSLAP and ATSALP to execute
and deliver the proposed amendment, attached as Annex IV to Schedule 6.14(a) of
the Merger Agreement, to the SA JV Agreement, and (c) to cause TSLAP and ATSALP
to execute and deliver the proposed waiver, attached as Annex II to Schedule
6.14(a) of the Merger Agreement, to the SA JV Agreement.

 



- 6 -

 

 

6.2          Subject to the occurrence of and effective as of immediately prior
to the Effective Time, each Holder agrees that it shall take all legally
permissible actions to cause Taubman-SV LLC (“TSV”), as the Non-Managing Member
of Taubman Land Associates LLC (“TLA”), under the Operating Agreement of TLA,
dated as of October 20, 2006, as amended (the “TLA JV Agreement”) to (a) consent
to TLA’s execution and delivery of the proposed amendment, attached as Annex VI
to Schedule 6.14(a) of the Merger Agreement, to that certain Management
Agreement by and between TLA and TTC, dated as of October 31, 2006, as amended,
(b) to cause TSV to execute and deliver the proposed amendment, attached as
Annex III to Schedule 6.14(a) of the Merger Agreement, to the TLA JV Agreement,
(c) to cause TSV to execute and deliver the proposed waiver, attached as Annex I
to Schedule 6.14(a) of the Merger Agreement, to the TLA JV Agreement.

 

Section 7.         Joint Venture Operating Agreement. Each Holder that retains
an interest in Titanium OP after giving effect to the Partnership Merger agrees
to deliver to Silver in connection with the Closing a valid, executed signature
page to the Reorganized Titanium Operating Company Operating Agreement.

 

Section 8.         Schedule 13E-3. Each Holder shall furnish all information
concerning such Holder and its Affiliates (other than Titanium and its
Subsidiaries) to Silver and Titanium, and provide such other assistance, as may
be reasonably requested by Silver or Titanium to be included in the transaction
statement on Schedule 13E-3 under the Exchange Act relating to the Transactions,
if any (“Schedule 13E-3”) and shall otherwise assist and cooperate with Silver
and Titanium in the preparation of the Schedule 13E-3 and the resolution of any
comments to the Schedule 13E-3 received from the SEC. Each Holder shall promptly
correct any information provided by it for use in the Schedule 13E-3 if and to
the extent such information shall have become false or misleading in any
material respect. Titanium or Silver shall notify each Holder promptly upon the
receipt of any comments from the SEC and of any request by the SEC for
amendments or supplements to the Schedule 13E-3, to the extent related to such
Holder and shall supply such Holder with copies of all written correspondence
between Titanium and Silver or any of their Representatives, on the one hand,
and the SEC, on the other hand, to the extent related to such Holder, with
respect to the Schedule 13E-3. Each Holder shall use their reasonable best
efforts to respond as promptly as reasonably practicable to any comments to the
extent related to such Holder received from the SEC concerning the Schedule
13E-3 and to resolve such comments with the SEC.

 



- 7 -

 

 

Section 9.         Additional Agreements.

 

9.1           Additional Interests. In the event of a share dividend or
distribution, or any change in the shares of Titanium Common Stock, Titanium
Series B Preferred Stock or in the Titanium OP Units by reason of any share
and/or unit dividend, distribution, subdivision, recapitalization,
reclassification, consolidation, conversion or the like, including the exchange
of any securities convertible into or exercisable for any shares of Titanium
Common Stock, Titanium Series B Preferred Stock or in Titanium OP Units, or any
other acquisition of (or acquisition of control of) shares of Titanium Common
Stock, Titanium Series B Preferred Stock or Titanium OP Units after the date
hereof, the term “Subject Interests” shall be deemed to refer to and include
such shares and/or units as well as all such share and/or unit dividends and
distributions and any securities into which or for which any or all of the
Subject Interests may be changed or exchanged or which are received in such
transaction.

 

9.2          Documentation and Information. Each Holder consents to and hereby
authorizes Parent and Titanium to publish and disclose in all documents and
schedules filed with the SEC or any other Governmental Entity in connection with
the Transactions, and any press release or other disclosure document that Parent
or Titanium reasonably determines to be necessary in connection with the Merger
and any other Transactions contemplated by the Merger Agreement, each Holder’s
identity and ownership of the Subject Interests, the existence of this Agreement
and the nature of each Holder’s commitments and obligations under this
Agreement, and each Holder acknowledges that Parent and Titanium may file this
Agreement or a form hereof with the SEC or with any other Governmental Entity.
Each Holder agrees to promptly give Parent and Titanium any information it may
reasonably require for the preparation of any such disclosure documents, and
each Holder agrees to promptly notify Parent and Titanium of any required
corrections with respect to any written information supplied by such Holder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.

 

Section 10.       Termination. This Agreement, and all obligations, terms and
conditions contained herein, shall automatically terminate, without any notice
or other action by any Person, upon the earliest to occur of: (a) the
termination of the Merger Agreement in accordance with its terms, (b) the
Effective Time, or (c) the Titanium Family Representative providing written
notice to Parent that it is terminating this Agreement on behalf of the Holders
at any time following (i) a Titanium Board Recommendation Change, or (ii) the
occurrence of (or the making or granting of) any amendment, waiver, modification
or other change to any provision of the Merger Agreement (including any
exhibits, annexes or schedules thereto) that (A) decreases the amount or changes
the form of the Merger Consideration or (B) is otherwise adverse in any material
respect to the Holders or to the Titanium Shareholders; provided that (x) if the
Merger is consummated, Section 5 and Section 6 shall survive any termination or
expiration of this Agreement and (y) any such termination shall not relieve any
party from liability for any willful and material breach of its obligations
hereunder prior to such termination.

 



- 8 -

 

 

Section 11.       Miscellaneous.

 

11.1        Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the Transactions are consummated.

 

11.2        Entire Agreement; No Third Party Beneficiaries.

 

(a)           This Agreement, together with the Settlement Agreement, the Merger
Agreement, and any exhibits, annexes or schedules hereto or thereto, constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof; provided that, if there is any conflict between this Agreement
and the Merger Agreement, this Agreement shall control.

 

(b)            This Agreement shall be binding upon and inure solely to the
benefit of each party hereto and their respective successors and permitted
assigns, and, except as set forth in the last sentence of Section 11.4(a),
nothing in this Agreement, express or implied, is intended to confer on any
Person any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

11.3        Assignment. This Agreement shall not be assigned by any party by
operation of law or otherwise without the prior written consent of the other
party and the Titanium Special Committee, except as provided by Section 2 of
this Agreement.

 

11.4        Amendment; No Waiver.

 

(a)           This Agreement may only be amended with the written consent of
(i) Parent and (ii) the Titanium Family Representative (acting on behalf of each
of the Holders). Notwithstanding anything to the contrary contained in this
Agreement, (I) any amendment or modification of this Agreement, (II) any
extension or waiver of any provision of this Agreement by any of the parties and
(III) any consent or approval to be given or made by any of the parties under or
relating to this Agreement (other than as expressly required or contemplated by
this Agreement) shall, in each such case, require the prior written consent of
Titanium (following approval by the Titanium Special Committee), and no party
shall take any such action without obtaining such written consent of Titanium
(following approval by the Titanium Special Committee); provided that this
sentence shall not apply to or in any manner restrict any termination of this
Agreement in accordance with Section 10. Each of Titanium and the Titanium
Special Committee is an express third party beneficiary of Section 11.3, this
Section 11.4, Section 11.8 and Section 11.9.

 

(b)            Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. In
addition, (i) no claim or right arising out of this Agreement can be discharged
by any party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by such party, and (ii) no notice to or demand on
a party will be deemed to be a waiver of any obligation of such party and no
notice from or demand by a party will be deemed to be a waiver of such party’s
right to take further action without notice or demand as provided in this
Agreement.

 



- 9 -

 

 

11.5        Titanium Family Representative.

 

(a)            Robert S. Taubman is hereby constituted and appointed as
representative, agent and attorney-in-fact for and on behalf of each of the
Holders and shall be the “Titanium Family Representative” for all purposes under
the Merger Agreement, this Agreement and such ancillary or related agreements or
undertakings made on behalf of the Titanium Family as the Titanium Family
Representative determines are necessary or advisable in connection with the
transactions contemplated by the Merger Agreement (the “Ancillary Agreements”).
Without limiting the generality of the foregoing, each Holder agrees that the
Titanium Family Representative has full power and authority, on behalf of each
Holder and his, her or its successors and assigns, to (i) interpret the terms
and provisions of the Merger Agreement, this Agreement, the Ancillary Agreements
and the documents to be executed and delivered by the Holders in connection
herewith and therewith, (ii) execute and deliver and receive deliveries of the
Ancillary Agreements and all other agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings, amendments and other
documents required or permitted to be given in connection with the consummation
of the transactions contemplated by the Merger Agreement and this Agreement,
which Ancillary Agreements and other agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings, amendments and other
documents shall be legally binding on the Holders, as applicable,
(iii) terminate this Agreement on behalf of the Holders pursuant to and in
accordance with Section 10 of this Agreement, (iv) act as the Titanium Family
Representative for the purposes of Section 2.02(d), Section 8.06 or any other
section of the Merger Agreement, (v) receive service of process on behalf of the
Holders in connection with any claims under the Merger Agreement, the Ancillary
Agreements or this Agreement, (vi) agree to, negotiate and enter into
settlements and compromises of, and assume the defense of, claims, and comply
with orders of courts with respect to such claims, and take all actions
necessary or appropriate in the judgement of the Titanium Family Representative
for the accomplishment of the foregoing, in connection with the Merger
Agreement, the Ancillary Agreements and this Agreement and the transactions
contemplated thereby and hereby, (vii) give and receive notices and
communications, and (viii) take all actions necessary or appropriate in the
judgment of the Titanium Family Representative on behalf of the Holders in
connection with the Merger Agreement, the Ancillary Agreements or this Agreement
and the transactions contemplated thereby and hereby. Notwithstanding the
foregoing, in no event shall the Titanium Family Representative be deemed to
have, or to have acquired, beneficial ownership (for any purpose, including as
defined herein, and including as defined in the Titanium Charter) of any Subject
Interests as a result of this Agreement, including this Section 11.5.

 



- 10 -

 

 

(b)           All decisions, actions and consents of the Titanium Family
Representative will be binding upon each Holder. The Titanium Family
Representative will not be liable for any act done or omitted under the Merger
Agreement, the Ancillary Agreements or this Agreement as the Titanium Family
Representative except in the case of bad faith. Parent agrees that the Titanium
Family Representative, acting in such capacity, shall not be personally liable
for of any obligations to be performed by the Holders and that neither Silver
nor its Affiliates shall have any right or claim against the Titanium Family
Representative, personally, or to the assets of the Titanium Family
Representative, for any act or omission of the Titanium Family Representative
acting in that capacity or as a result of any act or omission by the Holders. In
performing any of its duties under the Merger Agreement, the Ancillary
Agreements, this Agreement or any agreements or documents executed and delivered
in connection herewith or therewith, the Titanium Family Representative will not
be liable to the Holders for any losses that any Person may incur as a result of
any act, or failure to act, by the Titanium Family Representative under the
Merger Agreement, the Ancillary Agreements, this Agreement or any agreements or
documents executed and delivered in connection herewith or therewith, and the
Titanium Family Representative will be indemnified and held harmless by the
Holders for all losses, except to the extent that the actions or omissions of
the Titanium Family Representative were taken or omitted in bad faith. The
limitation of liability provisions of this Section 11.5(b) will survive the
termination of the Merger Agreement, the Ancillary Agreements and of this
Agreement.

 

(c)            The Silver Parties shall be entitled to deal solely with the
Titanium Family Representative on all matters relating to the Holders with
respect to the Merger Agreement, the Ancillary Agreements and this Agreement and
shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any Holder by the Titanium Family Representative, and on any other action taken
or purported to be taken under this Agreement, the Ancillary Agreements or the
Merger Agreement on behalf of any Holder by the Titanium Family Representative,
as being fully binding upon such Person. Notices or communications given or made
under this Agreement, the Ancillary Agreements or the Merger Agreement (except
with respect to the Letters of Transmittal, Certificates and any notices or
communications required to be given or made to the holders of Subject Interests
under Applicable Law) to or from the Titanium Family Representative shall
constitute notice to or from each of the Holder. Any decision or action by the
Titanium Family Representative hereunder or under the Merger Agreement or the
Ancillary Agreements on behalf of the Holders shall constitute a decision or
action of all Holders and shall be final, binding and conclusive upon each such
Person. No Holder shall have the right to object to, dissent from, protest or
otherwise contest the same.

 

11.6         Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or applicable law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as either the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party or such party waives its
rights under this Section 11.6 with respect thereto. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible in an
acceptable manner so that the transactions contemplated by this Agreement are
fulfilled to the greatest extent possible.

 



- 11 -

 



 

11.7         Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (a) on the date of delivery, if delivered personally, or, if by e-mail,
upon written confirmation of receipt, (b) on the first (1st) Business Day
following the date of delivery if delivered utilizing a next-day service by a
recognized next-day courier, or (c) on the earlier of confirmed receipt or the
fifth (5th) Business Day following the date of mailing, if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

if to Parent:       Simon Property Group, Inc.   225 West Washington Street  
Indianapolis, Indiana 46204   Phone: 317-636-1600   Attn: Steven E. Fivel  
E-mail: sfivel@simon.com       with copies (which shall not constitute notice)
to:       Latham & Watkins LLP   330 North Wabash Avenue, Suite 2800  
Chicago, IL 60611   Phone: 312-876-7700   Attn: Mark D. Gerstein     Julian T.
Kleindorfer   E-mail: mark.gerstein@lw.com      julian.kleindorfer@lw.com      
and to:       Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the
Americas   New York, NY 10019-6064   Phone: 212-373-3000   Attn: Robert B.
Schumer     Michael Vogel   E-mail: rschumer@paulweiss.com     
mvogel@paulweiss.com  

 



- 12 -

 

 

if to any of the Holders:       c/o Titanium Family Representative   Taubman
Ventures Management   200 East Long Lake Road, Suite 180   Bloomfield Hills, MI
48304   Phone: 248-258-7303   Attn: Robert S. Taubman    E-mail:
rtaubman@taubmgmt.com       with a copy (which shall not constitute notice) to:
      Honigman LLP   39400 Woodward Avenue   Suite 101   Bloomfield Hills, MI
48304   Phone: 248-566-8300   Attn: Joseph Aviv     Michael S. Ben   E-mail:
javiv@honigman.com     mben@honigman.com  

 

11.8         Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

 

(a)           This Agreement and all claims, actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement, any of the Transactions, or the actions of the
parties in the negotiation, administration, performance and enforcement hereof
and thereof, shall be governed by, and construed in accordance with, the laws of
the State of Michigan (without giving effect to choice of law principles
thereof).

 

(b)           Each of the parties (i) irrevocably consents to submit itself to
the exclusive jurisdiction of the state and federal courts in the State of
Michigan (such courts, collectively, the “Michigan Courts”) in the event any
dispute, claim or cause of action arises out of or relates to this Agreement or
the Transactions, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any Michigan
Court, and (iii) agrees that it will not bring any claim or action arising out
of or relating to this Agreement or the Transactions in any court other than a
Michigan Court. Each of the parties hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in
Section 11.7. Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by applicable law.

 



- 13 -

 

 

(c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING ANY CONTROVERSY INVOLVING ANY
REPRESENTATIVE OF PARENT OR ANY HOLDER UNDER THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) IT MAKES
THIS WAIVER VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.8(c).

 

11.9         Specific Enforcement. The parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the performance of the
terms and provisions of this Agreement. It is agreed that the parties are
entitled to enforce specifically the performance of terms and provisions of this
Agreement, without proof of actual damages (and each such party hereby waives
any requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to applicable law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach.

 

11.10       Interpretation. When a reference is made in this Agreement to a
Section or an Exhibit, such reference shall be to a Section or an Exhibit of or
to this Agreement unless otherwise indicated. The table of contents, index of
defined terms and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Any capitalized term used in any Exhibit but not otherwise
defined therein shall have the meaning assigned to such term in this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. All
pronouns and any variations thereof refer to the masculine, feminine or neuter
as the context may require. Any agreement, instrument or applicable law defined
or referred to herein means such agreement, instrument or applicable law as from
time to time amended, modified or supplemented, unless otherwise specifically
indicated. References to a Person are also to its permitted successors and
assigns. Unless otherwise specifically indicated, all references to “dollars”
and “$” will be deemed references to the lawful money of the United States of
America.

 



- 14 -

 

 

11.11       Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or by email with .pdf attachments, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

11.12       Certain Definitions. When used in this Agreement, the following
terms in all of their tenses, cases and correlative forms shall have the
meanings assigned to them in this Section 11.12.

 

(a)           “beneficial ownership” means, with respect to any securities, the
ownership of such security by any “beneficial owner” as such term is defined in
Rule 13d-3 adopted by the SEC under the Exchange Act. The terms “beneficial
owner,” “beneficially own,” “beneficially owned” and similar terms shall have a
correlative meaning.

 

(b)           “Immediate Family” means, with respect to a Person, (i) such
Person’s spouse (former or then- current), (ii) such Person’s parents and
grandparents, and (iii) ascendants and descendants (natural or adoptive, of the
whole or half blood) of such Person’s parents or of the parents of such Person’s
spouse (former or then-current).

 

(c)           “Family Trust” means, with respect to an individual, a trust for
the benefit of such individual or for the benefit of any member or members of
such individual’s Immediate Family or for the benefit of such individual and any
member or members of such individual’s Immediate Family (for the purpose of
determining whether or not a trust is a Family Trust, the fact that one (1) or
more of the beneficiaries (but not the sole beneficiary) of the trust includes a
Person or Persons, other than a member of such individual’s Immediate Family,
entitled to a distribution after the death of the settlor if he, she, it, or
they shall have survived the settlor of such trust, which distribution may be
made of something other than Subject Interests and/or includes an organization
or organizations exempt from federal income taxes pursuant to the provisions of
Section 501(a) of the Code and described in Section 501(c)(3) of the Code, shall
be disregarded); provided, however, that in respect of transfers by way of
testamentary or inter vivos trust, the trustee or trustees shall be solely such
individual, a member or members of such individual’s Immediate Family, a
responsible financial institution, an attorney that is a member of the Bar of
any State in the United States, and/or an individual or individuals approved by
the Parent.

 

(d)           “Person” means any natural person, firm, corporation, partnership,
company, limited liability company, trust, joint venture, association,
Governmental Entity or other entity.

 

(e)           “Pledgee” means any lender who has made a loan to a Holder or any
Permitted Transferee or any affiliate thereof and to whom either a Holder, any
Permitted Transferee or affiliate thereof has pledged their direct or indirect
interests in any Subject Interests as security for such loan.

 



- 15 -

 

 

[Rest of page intentionally left blank]

 



- 16 -

 



 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

 SIMON PROPERTY GROUP, INC. a Delaware company          By:/s/ David Simon



 Name:David Simon  Title:Chairman of the Board, Chief Executive Officer and
President

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  R & W-TRG LLC, a Michigan   limited liability company       By: /s/ Robert S.
Taubman     Robert S. Taubman, Manager           /s/ William S. Taubman    
William S. Taubman, Manager

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  /s/ Robert S. Taubman   Robert S. Taubman, as Trustee of the Robert S. Taubman
Revocable Trust under Agreement dated August 9, 1982, as amended

 

[Signature Page to Voting Agreement] 

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  /s/ William S. Taubman   William S. Taubman, as Trustee of the William S.
Taubman Revocable Trust under Agreement dated June 10, 1993, as amended

  

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  /s/ Robert S. Taubman   Robert S. Taubman, as Trustee of the Family Trust
created under the Julia Reyes Taubman Trust Agreement dated 10/7/2015

 

[Signature Page to Voting Agreement]

 





 



 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  TAUBMAN VENTURES GROUP LLC, a Michigan limited liability company       By: All
of the Voting Common Members:         ESTATE OF A. Alfred Taubman           By:
/s/ Gayle Taubman Kalisman       Gayle Taubman Kalisman, Personal Representative
                      /s/ Robert S. Taubman       Robert S. Taubman, Personal
Representative                       /s/ William S. Taubman       William S.
Taubman, Personal Representative             RST SUB-TRAP, LLC, a Delaware    
limited liability company             By: /s/ Robert S. Taubman       Robert S.
Taubman, Managing Member         WST SUB-TRAP, LLC, a Delaware     limited
liability company             By: /s/ William S. Taubman       William S.
Taubman, Managing Member             GTK SUB-TRAP, LLC, a Delaware     limited
liability company         By: /s/ Gayle Taubman Kalisman       Gayle Taubman
Kalisman, Managing       Member

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  A. Alfred Taubman Restated Revocable Trust, as amended and restated in its
entirety by Instrument dated December 2, 2014           By: /s/ Gayle Taubman
Kalisman     Gayle Taubman Kalisman, Trustee                 /s/ Robert S.
Taubman     Robert S. Taubman, Trustee                 /s/ William S. Taubman  
  William S. Taubman, Trustee

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  RSTCO, LLC, a Delaware   limited liability company           By: /s/ Robert S.
Taubman     Robert S. Taubman, Manager

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  WSTCO, LLC, a Delaware   limited liability company           By: /s/ William
S. Taubman     William S. Taubman, Manager

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

  /s/ Gayle Taubman Kalisman   Gayle Taubman Kalisman, as Trustee of the Gayle
Taubman Kalisman Revocable Trust under Agreement dated March 22, 1981, as
amended

 

[Signature Page to Voting Agreement]

 





 

 

  

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

    TG PARTNERS, LLC, a Delaware     limited liability company           By: TG
Michigan, Inc., a Michigan       corporation             Its: Managing Member  
            By: /s/ Robert S. Taubman         Robert S. Taubman, President

 

[Signature Page to Voting Agreement]

 

  

 



 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

    TF ASSOCIATES, LLC, a Michigan     limited liability company           By:
 Its Members:               /s/ Gayle Taubman Kalisman       Gayle Taubman
Kalisman, as Trustee of the GTK 2017 Philip Taubman Kalisman Grantor Retained
Annuity Trust under Agreement dated November 6, 2017 and the GTK 2017 Jason
Taubman Kalisman Grantor Retained Annuity Trust under Agreement dated
November 6, 2017               /s/ Robert S. Taubman       Robert S. Taubman, as
Trustee of the RST 2017 Alexander Taubman Grantor Retained Annuity Trust under
Agreement dated November 6, 2017, the RST 2017 Ghislaine Taubman Grantor
Retained Annuity Trust under Agreement dated November 6, 2017, the RST 2017
Sebastian Taubman Grantor Retained Annuity Trust under Agreement dated
November 6, 2017, and the RST 2017 Theodore Taubman Grantor Retained Annuity
Trust under Agreement dated November 6, 2017               /s/ William S.
Taubman       William S. Taubman, as Trustee of the WST 2017 Oliver Taubman
Grantor Retained Annuity Trust under Agreement dated November 6, 2017, and the
WST 2017 Abigail Taubman Grantor Retained Annuity Trust under Agreement dated
November 6, 2017

 

[Signature Page to Voting Agreement]

 



  

 

 

EXHIBIT A

 

Holder  Number of Subject
Shares of Titanium
Common Stock
Owned (Record or
Beneficial)   Number of Subject
Shares of Titanium
Series B Preferred
Stock Owned
(Record or
Beneficial)   Number of Subject
Units of Titanium
OP Units Owned
(Record or
Beneficial)  R & W-TRG LLC   711,504    1,338,496    1,338,496  Robert S.
Taubman Revocable Trust under Agreement dated August 9, 1982, as amended 
 267,395    38,314    38,314  William S. Taubman Revocable Trust under Agreement
dated June 10, 1993, as amended   43,032    25,036    25,036  Family Trust
created under the Julia Reyes Taubman Trust Agreement dated October 7, 2015 
 42,880    0    0  Taubman Ventures Group LLC   186,837    22,311,442  
 22,311,442  A. Alfred Taubman Restated Revocable Trust, as amended and restated
in its entirety by Instrument dated December 2, 2014   100    0    0  RSTCO,
LLC   265,246    0    0  WSTCO, LLC   203,588    0    0  Gayle Taubman Kalisman
Revocable Trust under Agreement dated March 22, 1981, as amended   0    239  
 239  TG Partners, LLC   0    5,000    5,000  TF ASSOCIATES, LLC   0  
 472,650    472,650 

  

  



